 


Exhibit 10.1


SUSSEX BANK EXECUTIVE INCENTIVE AND DEFERRED COMPENSATION PLAN
AMENDMENT #1




Pursuant to Section 11.2 of the SUSSEX BANK EXECUTIVE INCENTIVE AND DEFERRED
COMPENSATION PLAN (“Plan”), the following amendment is hereby made a part of
said Plan.


Section 1.10 shall be deleted and the following new Section 1.10 shall be
inserted in its place,


“Disability means (a) the Participant’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months; or (b) if the
Participant is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Company.  Medical
determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Company.  Upon the request of the Plan Administrator, the
Participant must submit proof to the Plan Administrator of the Social Security
Administration’s or the provider’s determination.”


Section 1.21 shall be amended by adding the phrase, “of the Company or of Sussex
Bancorp” following the word “employee” in the first and last sentences thereof.


Sections 1.27, 1.28 and 1.29 shall be renumbered as “1.28, 1.29 and 1.30”
respectively and a new Section 1.27 shall be added and shall read, as follows,


“1.27           “Specified Employee” means a key employee (as defined in section
416(i) of the Code without regard to paragraph (5) thereof) of a corporation any
stock in which is publicly traded on an established securities market or
otherwise.”


Section 2.1 shall be amended by adding the phrase, “or of Sussex Bancorp”
following the word “Company” in the first sentence thereof.


Section 5.5 shall be amended by adding to the end thereof the following, “,plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship).”


A new section 5.6 shall be added and shall read, “5.6  Rules Limiting Payment of
Benefits.


5.6.1           Specified Employees.  In the case of a Specified Employee,
payment of benefits under Sections 5.1, 5.2 or 5.3 shall not be made before the
date which is 6 months after the date of separation from service (or, if
earlier, the date of death of the Specified Employee).


5.6.2           Acceleration of Benefits.  Benefits payable under Plan shall not
be accelerated, except as provided under Sections 5.3, 5.4, 5.5 and Article 6.


Section 11.1 shall be amended by renumbering section 11.1 as “11.1.1”, titling
it “Plan Termination” and by adding a new section 11.1.2 which shall read,


“11.1.2  Aggregation of Plans.  Distributions made as a result of Plan
termination shall be made only if the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with any terminated and liquidated agreements, methods,
programs and other arrangements under Treasury Regulation section 1.409A-1(c),
if the Participant had deferrals of compensation under all of the agreements,
methods, programs and other arrangements that are terminated and liquidated.  No
payments in liquidation of the Plan shall be made within 12 months of the date
the Company takes all necessary action to irrevocably terminate and liquidate
the Plan, other than payments that would be payable under the terms of the Plan
if the action to terminate and liquidate the Plan had not occurred.  All
payments shall be made within 24 months of the date the Company takes all
necessary action to irrevocably terminate and liquidate the Plan; and the
Company does not adopt a new plan that would

 
- 27 -

--------------------------------------------------------------------------------

 

be aggregated with any terminated and liquidated plan under Treasury Regulation
section 1.409A-1(c), if the Company participated in both plans, at any time
within three years following the date the Company takes all necessary action to
irrevocably terminate and liquidate the Plan.”




IN WITNESS WHEREOF, the Company has signed this Plan amendment as of the 17th
day of October, 2007.







 
SussexBank
 
By: /s/Mark J. Hontz
 
MARK J. HONTZ
 
Chairman – Compensation Committee

 
 

 
- 28 -

 